 

UNITED STATES DISTRICT COURT APR 16 I"
EASTERN DISTRICT OF TENNESSEE PRLS OM
AT CHATTANOOGA _Glerk, U. o. visti. cour,
Zastern District of Tennessé-

NORTHEX ENTERPRISES, LLC, and
ZAFARAN INDUSTRIAL GROUP

UNITED STATES OF AMERICA ) At Chattangode
)
) 1:19-cr-100
v. )
) Judges McDonough/Lee
SAYED BAHADOR ZAFAR SADEGHIAN )
a/k/a Bahador Sadeghian )
a/k/a Bahador Zafar, )
PARDIS TORKAMANIASLI )
a/k/a Pardis Asli, )
)
)

MOTION TO UNSEAL INDICTMENT
The United States of America, by and through Perry H. Piper, Assistant United States
Attorney for the Eastern District of Tennessee, hereby moves the Court for entry of an order
unsealing all documents including the Indictment in this matter. Defendant Pardis Torkamaniasli
has hired counsel regarding this matter. The government desires to have the indictment unsealed
in order to discuss matters with counsel. The co-defendant, Sayed Bahador Zafar Sadeghian, is
related to Ms. Torkamaniasli. Counsel for the government concedes that Mr. Sadeghian is aware
of the investigation and therefore there is no need to keep the indictment sealed.
Respectfully submitted,

FRANCIS M. HAMILTON III
AGTING oN STATES , TORNEY

By: # CA / Ah Frank ne

for / PERRY H. PIPER, BPR#013384— it
Assistant Unitéd States Attorney
1110 Market Street, Suite 515
Chattanooga, Tennessee 37402
(423) 752-5140
erry.piper(@usdoj.gov

 
